Citation Nr: 0804213	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  02-20 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  What evaluation is warranted for hypertension from 
January 1, 2000?


REPRESENTATION

Appellant represented by:     Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The veteran served on active duty from June 1962 to October 
1966, and from February 1982 to December 1999.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The claims are presently under the 
jurisdiction of the RO in Buffalo, New York.  

In the June 2000 rating decision a 10 percent rating, 
effective from January 1, 2000, was assigned for 
hypertension.  In May 2001, the veteran expressed his 
disagreement with the rating assigned, and subsequently 
perfected an appeal concerning this matter.  As the veteran 
perfected an appeal to the initial rating assigned following 
the grant of service connection for hypertension, the Board 
characterized this issue in accordance with the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.  For the reasons stated below, the claim has 
been characterized as shown on the title page of this 
decision.

The Board observes that service connection for reflux disease 
was denied by the RO in July 2000.  He thereafter perfected 
an appeal.  In  a February 2005 rating decision service 
connection was granted for gastroesophageal reflux disease 
(GERD).  He submitted a notice of disagreement in January 
2006, and a statement of the case (SOC) was issued in 
December 2006.  A supplemental SOC (SSOC) as to this matter 
was also issued in January 2007.  No timely appeal, however, 
is shown to have been initiated.  Thus, the Board may not 
exercise jurisdiction over the issue of entitlement to at 
issue. 38 U.S.C.A. § 7105 (West 2002).  The Board also 
parenthetically observes that a VA Form 9, received by VA in 
February 2007, limits this appeal to the two matters set out 
on the title page of this decision.  

The veteran perfected a claim for entitlement to service 
connection for mild benign prostatic hypertrophy which arose 
from an August 2002 rating decision.  He thereafter withdrew 
the claim in February 2007.  


FINDINGS OF FACT

1.  The veteran does not have a bilateral hearing loss for VA 
compensation purposes that is attributable to his military 
service.

2.  Since January 1, 2000, the veteran's hypertension has not 
been manifested by a predominant diastolic blood pressure of 
110 or more, or by a predominant systolic pressure of 200 or 
more.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2007).

2.  The criteria for a rating in excess of 10 percent for 
hypertension from January 1, 2000, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in an October 2002 
statement of the case of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The statement of the case informed the claimant of the need 
to submit all pertinent evidence in his possession.  A 
December 2006 supplemental statement of the case and 
accompanying correspondence readjudicated the claims and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.  The claimant was provided the opportunity to 
present pertinent evidence.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  I
 
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).
 
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.
 
The veteran claims that the severity of his service-connected 
hypertension warrants a higher disability rating.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  
 
The veteran's hypertension is evaluated as 10 percent 
disabling.  Diagnostic Code (Code) 7101 was utilized.  Under 
38 C.F.R. § 4.104, Code 7101, hypertensive vascular disease 
(hypertension and isolated systolic hypertension), a rating 
of 10 percent is warranted for diastolic blood pressure 
predominantly 100 or more, or systolic blood pressure 
predominantly 160 or more.  A 10 percent evaluation is also 
the minimum evaluation for an individual with a history of 
diastolic blood pressure predominantly 100 or more or who 
requires continuous medication for control.  A rating of 20 
percent requires diastolic blood pressure predominantly 110 
or more or systolic blood pressure predominantly 200 or more. 
 Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.

The service medical records reveal that the veteran showed a 
hearing loss at his July 199 retirement examination.  
Specifically, that study showed the following thresholds"







HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
05
10
25
LEFT
35
30
10
10
30

No other in-service examination revealed evidence of a 
hearing loss as that term is defined by 38 C.F.R. § 3.385. 
 Rather, on all other occasions, the veteran's hearing was 
shown to be normal for VA compensation purposes in service.

A February 2000 VA ambulatory care physicians note revealed 
blood pressure readings of 122/80 (sitting).  Standing 
measurements were recorded as 100/80 and 98/80.  Hypertension 
was diagnosed.  The veteran was advised to continue taking 
Lisinopril.

At a February 2000 VA hypertension examination, the veteran 
related that he had taken Lisinopril for about the past seven 
or eight years for treatment of his hypertension.  A blood 
pressure reading of 136/86 was reported.  Hypertension, 
described as stable and not disabling, was diagnosed.  

At a March 2000 VA ear disease examination the veteran 
asserted that in-service noise exposure had caused him to 
develop hearing loss.  Audiological test results did not show 
a hearing loss as defined in 38 C.F.R. § 3.385.

A blood pressure reading of 140/84 is included as part of a 
July 2001 VA outpatient medical record.  

An April 2004 VA history and physical report includes a 
reference to a blood pressure reading of 150/94.  An October 
2004 outpatient VA medical record shows a blood pressure 
reading of 150/92.  

A September 2005 VA medical record includes a diagnosis of 
uncontrolled hypertension.  A notation to increase the dose 
of Lisinopril was documented.  The veteran's blood pressure 
was 158/94.  

The report of a May 2006 VA spine examination includes these 
three blood pressure readings, 140/80, 140/86, and 138/80.  

A February 2007 VA medical record notes that the veteran's 
medications included Lisinopril.  Hypertension, controlled on 
current regime, was diagnosed.  

Analysis

Service Connection -- Bilateral Hearing Loss

The veteran contends that he has a hearing loss disorder due 
to in-service noise exposure.  Despite the appellant's many 
long years of faithful military service, to include combat 
service in Vietnam, the service medical records reveal only 
one occasion when he showed any evidence of a hearing loss as 
that term is defined by 38 C.F.R. § 3.385.  Moreover, post-
service audiology test results do not show hearing loss as 
defined in 38 C.F.R. § 3.385.  Hence, there is no evidence 
that the veteran currently has a hearing loss as that term is 
defined by 38 C.F.R. § 3.385, and there is no competent 
evidence linking any current hearing loss disorder to 
service.  Hence, for VA compensation purposes, the appellant 
does not have a hearing loss.  In the absence of competent 
evidence of a present disability, there is no valid claim of 
entitlement to service connection.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992). 

The veteran's statements relating his claimed disorder to 
service are not competent evidence.  As a layperson, he lacks 
the training/expertise to provide a competent opinion in the 
matter of medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The claim is denied.

Increased Rating -- Hypertension

In this case, at no time during the appellate term have the 
veteran's blood pressure readings been predominately greater 
than 110 diastolic or greater than 200 systolic. Hence, the 
criteria for a rating in excess of 10 percent under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 is not warranted.  The 
competent medical evidence of record, set out above, simply 
does not support a higher rating.

In reaching this decision the Board acknowledges that the 
appellant is on medication for his hypertension, and that his 
rating would likely be higher if he were  not using 
medication.  The rating criteria, however, contemplate that 
the ratings are based on the disability that remains after 
treatment.  38 C.F.R. Part 4. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

A rating in excess of 10 percent is not warranted for 
hypertension, from January 1, 2000.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


